Exhibit 10.14

MedAssets, Inc.

MedAssets, Inc. Long-Term Performance Incentive Plan

Performance Restricted Stock Unit Award Agreement

Date of Grant:                                        
                                                                     

Performance Period:

Performance Measures and Performance Goals: See Section 3 of this Agreement.

Vesting Date: Earned PRSUs shall be subject to time-based vesting restrictions,
which shall lapse on the date and in the amount listed below:

 

Vesting Date on Which

Restrictions Lapse

 

Percentage of Earned PRSUs for

Which Restrictions Lapse

 

Cumulative Percentage of

Earned PRSUs for Which

Restrictions Lapse

 

THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of PRSUs by MedAssets, Inc., a Delaware corporation (the “Company”),
to the Participant named above, pursuant to the Plan. The PRSUs are subject to
all of the terms and conditions set forth herein, as well as the terms and
conditions of the Plan, all of which are incorporated herein in their entirety.
If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein. The parties hereto agree as follows:

 

1. Grant of the Award. The Company grants to the Participant, on the terms and
conditions set forth in this Agreement, a target number of PRSUs (the “Target
Award Opportunity”), with each PRSU corresponding to one share of Stock (subject
to adjustment pursuant to the Plan).

 

2. Earning PRSUs. Subject to the terms of the Plan and this Agreement,
including, but not limited to, the vesting conditions described in Section 5 of
this Agreement, the Participant shall be entitled to receive payout of the
number of PRSUs earned by the Participant in respect of the Performance Period
(“Earned PRSUs”), where the number of PRSUs earned is determined in accordance
with Section 3 of this Agreement based on the extent to which the applicable
performance goals have been achieved.

 

3. Performance Measures and Performance Goals. The performance measures under
this Award shall be equally weighted between the Company’s Adjusted EBITDA (as
defined below) and revenue. The number of PRSUs earned in respect of revenue
(“Revenue PRSUs”) and Adjusted EBITDA (“EBITDA PRSUs”) shall be determined in
accordance with the following tables based on the achievement level of the
respective performance goals (i.e., threshold and target) during the Performance
Period:



--------------------------------------------------------------------------------

Revenue Goal: [    ] of Target Award Opportunity

Target Revenue PRSUs:            

 

Goal Attainment Level

 

Revenue Goal

(in millions)

 

% of Target Revenue

PRSUs Earned

 

No Payout

 

Threshold

 

Target

 

Linear interpolation shall be used to determine the percent of Target Revenue
PRSUs earned between Threshold and Target Goal Attainment Levels.

Adjusted EBITDA Goal: [    ] of Target Award Opportunity

Target EBITDA PRSUs:            

 

Goal Attainment Level

 

Adjusted EBITDA Goal

(in millions)

 

% of Target EBITDA

PRSUs Earned

 

No Payout

 

Threshold

 

Target

 

Linear interpolation shall be used to determine the percent of Target EBITDA
PRSUs earned between Threshold and Target Goal Attainment Levels.

For purposes of this Agreement, “Adjusted EBITDA” shall mean net income (loss)
before net interest expense, income tax expense (benefit), depreciation and
amortization and other non-recurring, non-cash or non-operating items.

 

4. Determination of the Earned PRSUs. Subject to the Plan and this Agreement,
the number of Earned PRSUs shall equal the number of Revenue PRSUs earned plus
the number of EBITDA PRSUs earned as determined in accordance with Section 3
above. Performance below Threshold will result in no payout, and performance at
or above Target will result in a payout capped at 100 percent for each
performance measure. The Committee shall have the sole authority to calculate
the number of Earned PRSUs, and will do so as soon as practicable following the
expiration of the Performance Period. Any PRSUs that do not become Earned PRSUs
based on performance during the Performance Period shall not be eligible to vest
pursuant to this Agreement and shall be forfeited by the Participant to the
Company for no consideration upon expiration of the Performance Period.

 

5. Vesting of Earned PRSUs. Except as described in Sections 7 and 8 below, the
Participant shall become vested in the Earned PRSUs on the applicable Vesting
Date set forth in the schedule above, provided that the Participant has not
undergone a Termination prior to such date.

 

6. Settlement. Upon vesting of an Earned PRSU, the Company shall settle each
Earned PRSU by delivering to the Participant one share of Stock for each Earned
PRSU that vested as soon as practicable (and in no event later than the date
that is 2 1⁄2 months following the last day of the fiscal year in which the
Vesting Date occurs) following the applicable Vesting Date. The Stock issued in
respect of the Earned PRSUs may be evidenced in such manner as the Committee
shall determine.

 

7. Termination of Service. Except as may otherwise be provided in an employment
agreement or by the Committee, if, prior to the time that the applicable
Performance Period has expired or that an Earned PRSU has vested, the
Participant undergoes a Termination for any reason, all vesting with respect to
the PRSUs shall cease, and all of the Participant’s unvested PRSUs (whether or
not Earned PRSUs) shall be forfeited by the Participant to the Company for no
consideration as of the date of such Termination.



--------------------------------------------------------------------------------

8. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company prior to a Vesting
Date and prior to the Participant’s Termination, the treatment of unvested PRSUs
shall be governed by the terms of the Plan.

 

9. Recapitalization. The adjustment provisions contained in Section 9 of the
Plan are incorporated by reference herein and made a part hereof.

 

10. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continue employment with the Company, nor shall this
Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time.

 

11. Rights as Shareholder. The Participant shall not be entitled to any of the
rights of a shareholder of the Company with respect to the PRSUs, including the
right to vote such shares and to receive dividends and any other distributions,
until and to the extent the PRSUs are settled in shares of Stock.

 

12. Section 409A. This Agreement and the PRSUs granted to the Participant
hereunder shall be construed and interpreted to comply with Section 409A of the
Code. Any issuance of Stock in respect of a PRSU constituting nonqualified
deferred compensation subject to Section 409A of the Code on account of a
Termination shall (i) only be made upon a Termination to the extent it
constitutes a “separation from service” within the meaning of Section 409A of
the Code and (ii) be delayed for such period as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Code.

 

13. Award Not Transferable. The PRSUs may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order.

 

14. Recoupment. Notwithstanding the terms regarding vesting and forfeitability
herein or in the Plan, Participant acknowledges and agrees that, as a condition
of the grant of PRSUs hereunder, all or a portion of the PRSUs granted hereunder
will be forfeited, and any Stock acquired upon the vesting of such PRSUs (and
any proceeds from the disposition of all or portion of such Stock) will be
subject to recoupment, in the discretion of the Committee, in the event that:
(i) the Committee determines that Participant materially breaches Participant’s
employment or post-employment obligations to the Company and its Affiliates; or
(ii) any forfeiture event set forth in any incentive compensation clawback or
recoupment policy approved by the Company (including any policy approved to
comply with the listing standards of any national securities exchange or
association on which the Stock is listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law) occurs. Participant further acknowledges and agrees that the adoption or
amendment of any such clawback or recoupment policy on or after the date the
PRSUs are granted hereunder shall in no event require the prior consent of
Participant. In the event the Company is entitled to, and seeks, recoupment
under this paragraph, Participant shall promptly reimburse the amount to which
the Company is entitled to recoup hereunder. In the event Participant fails to
make prompt reimbursement of any such amount to which the Company is entitled to
recoup and as to which the Company seeks recoupment hereunder, Participant
acknowledges and agrees that the Company shall have the right to (i) deduct such
amount from the compensation or other payments due to Participant from the
Company or its Affiliates or (ii) to take any other appropriate action to recoup
such amount. The rights contained in this paragraph shall be in addition to, and
shall not limit, any other rights or remedies that the Company or its Affiliates
may have under law or in equity, including, without limitation, any rights the
Company and its Affiliates may have under any other agreement or arrangement
with the Participant to which the Participant has consented, or as permitted by
law.

 

15. Miscellaneous.

 

  A.

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any shares of Stock acquired pursuant to this Agreement, as it
may deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such shares are then listed and/or traded, and under any blue sky or
state securities laws applicable to such shares. It is expressly understood that



--------------------------------------------------------------------------------

  the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Participant.

 

  B. The Committee may terminate, amend, or modify this Award from time to time
in accordance with the terms of the Plan.

 

  C. This grant of PRSUs shall not confer any right to the Participant (or any
other Participant) to be granted

PRSUs or other Awards in the future under the Plan.

 

  D. The Participant acknowledges and agrees that the Participant will be
required to satisfy applicable withholding tax obligations, if any, as provided
in the Plan. The Participant may elect, subject to any procedural rules adopted
by the Committee, to satisfy the withholding requirement, in whole or in part,
by having the Company withhold shares of Company Stock having an aggregate Fair
Market Value on the date the tax is to be determined, equal to the minimum
statutory amount required to be withheld.

 

  E. The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities laws in exercising his or
her rights under this Agreement.

 

  F. This Agreement shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

  G. This Agreement shall be governed by, and construed in accordance with, the
laws of the state of Delaware, without reference to the principles of conflicts
of laws thereof.

 

  H. To the extent any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

 

  I. The Participant agrees that the Company may deliver by email all documents
relating to the Plan or the Award (including, without limitation, a copy of the
Plan) and all other documents that the Company is required to deliver to its
security holders (including, without limitation, disclosures that may be
required by the Securities and Exchange Commission). The Participant also agrees
that the Company may deliver these documents by posting them on a website
maintained by the Company or by a third party under contract with the Company.
If the Company posts these documents on a website, it shall notify the
Participant by email.